DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, it is unclear how “a difference in static capacitance between the signal wires” is measured based on dB unit. According to the Specification ([0130]), “the difference in transmission and reception sensitivity between the ultrasound transducers 48 is equal to or less than 2 dB.” It remains unclear, however, the same db unit is applied to the difference in capacitance as claimed under Claim 7. For the purpose of advancing the prosecution, the Examiner will assume that Claim 7 may refer to any possible difference between the capacitance of at least two wires.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as obvious over Khamphilavong (US 2018/0247740 A1), in view of Kondou (US 20090251025 A1), in view of Sawada (US 2010/0049054 A1), and further in view of Wada (US 2006/0241479 A1).
Regarding Claim 1, Khamphilavong discloses an ultrasonography system comprising ([0011]; Abstract): 
an ultrasound transducer array in which a plurality of ultrasound transducers are arranged (Abstract, “Sensor assembly includes a modular device and a cable assembly configured to communicatively couple the modular device”; [0003] “an ultrasound system uses a cable assembly to interconnect an ultrasound device (or ultrasound probe) to a control system. High-end medical ultrasound imaging utilizes tens and hundreds of piezo-electric transducer elements”; [0011] “the modular device includes at least one of an ultrasound device”); 
a cable that is connected to the plurality of ultrasound transducers (Fig. 1, #110; Fig. 4, cable assembly 200 Abstract, “Sensor assembly includes a modular device and a cable assembly configured to communicatively couple the modular device”), the cable having a non-coaxial cable that includes a first cable bundle (Fig. 3, showing a cable bundle) consisting of a plurality of signal wires (Fig. 3, [0049], signal wires 172 and 174) and … ground wires (Fig. 3, [0049], ground conductor 176), and a first shield layer with which the first cable bundle is coated (Fig. 3, 184 or 164), and an outer coat with which a second cable bundle consisting of a plurality of the non-coaxial cables is coated (Fig. 4, see #202 or 203); … in the first cable bundle (see the relevant citation above regarding the cable bundle) … .
However, Khamphilavong is silent as to: a plurality [of ground wires] … a memory that stores static capacitance data indicating static capacitance of each signal wire included in the first cable bundle; and a processor that periodically corrects transmission and reception sensitivity of each ultrasound transducer based on the static capacitance data stored in the memory.
Sawada disclose a plurality [of ground wires (Fig. 42, wherein a cable bundle includes a plurality of signal wires and ground wires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable, as taught by Khamphilavong, to include a plurality of ground wires, like taught by Sawada, in order to provide a system for driving a plurality of sensors/transducers.
Kondou teaches a memory that stores static capacitance data indicating … ([0010] wherein “a transmitting/receiving sensitivity correction method” is provided based on the capacitance of the elements and by adjusting the bias voltage; [0010] “to correct a variance in transmitting/receiving sensitivity between the at least two vibrational elements, on the basis of the capacity of the other vibrational element with respect to the capacity of the reference vibrational element”; Fig. 16, steps 601-603 wherein the coefficients that are calculated based on the capacitance are stored in the memory; [0053] “transmitting/receiving sensitivity control circuit 7 includes a control means 25, a memory 23, … The memory 23 stores control data”; Fig. 14); and 
a processor that periodically corrects transmission and reception sensitivity of each ultrasound transducer based on the static capacitance data stored in the memory ([0010] wherein “a transmitting/receiving sensitivity correction method” is provided based on the capacitance of the elements and by adjusting the bias voltage; [0053] “transmitting/receiving sensitivity control circuit 7 includes a control means 25, a memory 23, … The memory 23 stores control data”; [0053] “the transmitting/receiving sensitivity control circuit” can be interpreted as a processing unit; Fig. 16, wherein in the right column of the flowchart a periodic correction can be performed during the processing time; Fig. 14).
Wada teaches static capacitance of each signal wire and its effect on the signal ([0006], “to reduce noises and cross-talks generated due to a floating capacitance between the adjacent ultrasonic transducers or wires. For that reasons, the ultrasonic transducers have to be well spaced, and each wire becomes to have a thick insulating layer, causing to expand the external diameter of the rigid tip section.”) . Khamphilavong also discloses the importance of decreasing the capacitance between the wires ([0060], “improve the cross-talk characteristic (i.e. decreases the mutual capacitance between wires)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong, to include a sensitivity correction method based on the capacitance of wires and transducers, like taught by Kondou and Wada, in order to decrease the mutual capacitance between wires and improve the cross-talk characteristic. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Khamphilavong is silent as to wherein the memory stores sensitivity data indicating sensitivity of each ultrasound transducer, and the processor periodically corrects the transmission and reception sensitivity of each ultrasound transducer based on the static capacitance data and the sensitivity data stored in the memory.
Kondou teaches wherein the memory stores sensitivity data indicating sensitivity of each ultrasound transducer, and the processor periodically corrects the transmission and reception sensitivity of each ultrasound transducer based on the static capacitance data and the sensitivity data stored in the memory (Fig. 16, wherein the capacitance and the sensitivity information is used for correction; see further details under Claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to include a correction method based on the capacitance of wires and sensitivity of transducers, like taught by Kondou, with a similar reasoning as stated under Claim 1.
Regarding Claim 3, Khamphilavong is silent as to wherein the processor drives the ultrasound transducer connected to the signal wire having high static capacitance with a transmission signal having a higher voltage than the ultrasound transducer connected to the signal wire having low static capacitance.
Kondou teaches wherein the processor drives the ultrasound transducer connected to the signal wire having high static capacitance with a transmission signal having a higher voltage than the ultrasound transducer connected to the signal wire having low static capacitance ([0016] “ultrasound transmitting/receiving sensitivity varies depending on an applied bias voltage”; [0022] “the bias voltage and the transmitted wave intensity or receiving sensitivity have a substantially proportional relationship. In other words, as the bias voltage is raised, the transmitted wave intensity or receiving sensitivity increases. As the bias voltage is lowered, the transmitted wave intensity or receiving sensitivity decreases”; [0025]-[0032] wherein the bias voltage is increased by having high capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to include a correction method based on the capacitance of wires and sensitivity of transducers and adjusting the bias voltage, like taught by Kondou, with a similar reasoning as stated under Claim 1.
Regarding Claim 5, Khamphilavong is silent as to wherein the processor applies a higher attenuation value to a reception signal from the ultrasound transducer connected to the signal wire having low static capacitance than a reception signal from the ultrasound transducer connected to the signal wire having high static capacitance.
Kondou teaches wherein the processor applies a higher attenuation value to a reception signal from the ultrasound transducer connected to the signal wire having low static capacitance than a reception signal from the ultrasound transducer connected to the signal wire having high static capacitance ([0029] “a variance in transmitting/receiving sensitivity between vibrational elements or even between the reference vibrational element and a vibrational element whose capacitance is different from that of the reference vibrational element can be suppressed by controlling a bias voltage”; ([0016] “ultrasound transmitting/receiving sensitivity varies depending on an applied bias voltage”; [0022] “the bias voltage and the transmitted wave intensity or receiving sensitivity have a substantially proportional relationship. In other words, as the bias voltage is raised, the transmitted wave intensity or receiving sensitivity increases. As the bias voltage is lowered, the transmitted wave intensity or receiving sensitivity decreases”; [0025]-[0032] wherein the bias voltage is increased by having high capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to include a correction method based on the capacitance of wires and sensitivity of transducers and adjusting the bias voltage to suppress reception signals, like taught by Kondou, with a similar reasoning as stated under Claim 1.
Regarding Claim 7, Khamphilavong is silent as to wherein the processor sets a difference in static capacitance between the signal wires included in each first cable bundle to be equal to or less than 2 dB (see the relevant rejection under 112(b) above).
Kondou teaches wherein the processor sets a difference in static capacitance between the signal wires included in each first cable bundle to be equal to or less than 2 dB (see the relevant rejection under 112(b) above; [0010] wherein the sensitivity is adjusted based on the difference in capacitance; see also relevant citation/reasoning under Claim 1 regarding the sensor and cable assembly and the modification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to include a correction method based on the capacitance difference of wires and sensitivity of transducers and adjusting the bias voltage to suppress reception signals, like taught by Kondou, with a similar reasoning as stated under Claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Khamphilavong (US 2018/0247740 A1), in view of Kondou (US 20090251025 A1), in view of Sawada (US 2010/0049054 A1), in view of Wada (US 2006/0241479 A1), and further in view of Cerofolini (US 2010/0274136 A1).
Regarding Claim 4, Khamphilavong in view of others under Claim 1 teaches a processor, capacitance of the transducers and wires, and a correction method. However, Khamphilavong as modified by others under Claim 1 is silent as to applying a higher gain value to a reception signal from the ultrasound transducer connected to the signal wire having high static capacitance than a reception signal from the ultrasound transducer connected to the signal wire having low static capacitance.
Cerofolini teaches applying a higher gain value to a reception signal from the ultrasound transducer connected to the signal wire having high static capacitance than a reception signal from the ultrasound transducer connected to the signal wire having low static capacitance ([0078] “Since the cable connecting the probe to the ultrasound apparatus is a multi-channel cable having a separate conductor for each transducer element 30 of the array 301 of transducer elements, the cable has a certain capacitance and the reception signals generated by the transducer elements do not have enough power to overcome the capacitance of the cable, in order to increase the sensitivity and the pass band each connection line 31 has a preamplifier 3. In order to allow preamplifiers 3 to properly operate only on reception signals and not on excitation signals, the preamplifiers are provided with relatively complex decoupling circuits.”; see also relevant citations under Claim 3 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to adjust the gain, like taught by Cerofolini, in order to overcome the capacitance of the cable by increasing the sensitivity. (see Cerofolini, [0078]).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Khamphilavong (US 2018/0247740 A1), in view of Kondou (US 20090251025 A1), in view of Sawada (US 2010/0049054 A1), in view of Wada (US 2006/0241479 A1), and further in view of Abe (US 2015/0268091 A1).
Regarding Claim 6, Khamphilavong as modified by others under Claim 1 discloses the ultrasound transducer connected to the signal wire having low static capacitance …, and the ultrasound transducer connected to the signal wire having high static capacitance … (see relevant citations under Claim 1).

However, Khamphilavong as modified by others under Claim 1 is silent as to the location of the transducers.
Kondou in view of Abe teaches the location of the transducer based on the capacitance (see Abe, [0059] wherein “by arranging the ultrasound transducers along the spherical surface, the direction in which the reception sensitivity of each conversion element is higher than a predetermined level can be caused to face an area (specified region) that is near the center of a semispherical curvature”; see Kondou, [0016] “ultrasound transmitting/receiving sensitivity varies depending on an applied bias voltage”; [0022] “the bias voltage and the transmitted wave intensity or receiving sensitivity have a substantially proportional relationship. In other words, as the bias voltage is raised, the transmitted wave intensity or receiving sensitivity increases. As the bias voltage is lowered, the transmitted wave intensity or receiving sensitivity decreases”; [0025]-[0032] wherein the bias voltage is increased by having high capacitance. Therefore, based on the above, the sensitivity correlates with the capacitance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and cable assembly, as taught by Khamphilavong and modified by others under Claim 1, to position the transducers in specific locations that relates to the sensitivity or capacitance of the elements, in order to provide a specific region that is near the center with a higher sensitivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komuro (US 20120271172 A1) discloses an ultrasound observation apparatus to which an ultrasound probe is connectable, the ultrasound probe including a capacitive micromachined ultrasound transducer whose sensitivity can be controlled according to an applied bias voltage. Hyuga (US 20080045838 A1) discloses an ultrasonic transducer array in which plural kinds of ultrasonic transducers having different areas of ultrasonic transmission/reception surfaces are arranged in which electric impedances among the ultrasonic transducers are made substantially equal. Yamamoto (US 20190090857 A1) discloses an ultrasonic endoscope that has an ultrasonic vibrator array in which a plurality of ultrasonic vibrators are arrayed. Okada (US 20190239854 A1) discloses an ultrasonic diagnostic apparatus includes an ultrasonic probe, a memory, and processing circuitry. Kumata (US 20200205777 A1) discloses an ultrasound endoscope including a plurality of coaxial wires. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                        

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793